Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s response has overcome the rejections of the Non-Final Office Action.  With regards to the rejection under 35 U.S.C. 112(b), Applicant’s amendment, when read in light of the specification, is considered to overcome the rejection.
The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1 and 25.
O’Connor (US 2017/0319905) teaches an exercise device having an energy storage device [0084], but fails to teach a torque controller and the energy storage device being combined with power from a power supply to allow the motor to generate an increased amount of torque.
Mcbride (US 10,668,316) teaches an exercise device having an energy storage device (column 15, lines 16-43), but fails to teach a torque controller and the energy storage device being combined with power from a power supply to allow the motor to generate an increased amount of torque.
Mcintosh (US 4,934,694) teaches an exercise device having an energy storage device (column 22, lines 32-34), but fails to teach a torque controller and the energy storage device being combined with power from a power supply to allow the motor to generate an increased amount of torque.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784